Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence filed 10/25/21 regarding application 16/712,567, in which claims 1-4, and 13 were amended and new claims 21 and 22 were added. Claims 1-22 are pending and have been considered.


Response to Arguments
The amended title overcomes the objection for not being specific, and so it is withdrawn.
Amended independent claims 1, 4, and 13 overcome the 35 U.S.C. 103 rejections of claims 1, 2, 4-7, and 12-16 based on Stanton, Flores, and Roblek, and so they are withdrawn. 

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art to independent claims 1, 4, and 13 is Stanton et al. (2021/0035551). Stanton discloses a computer-implemented method comprising: determining, using a user device, first audio data corresponding to an utterance (a reference audio signal 402, [0063]); processing, using a feature extraction component, the first audio data to determine first embedding data representing first vocal characteristics of a user who spoke the utterance (prosody embedding, [0063], Fig 4); processing, 

A combination or modification of Stanton and the other prior art of record would not have resulted in the limitations of claims 1, 4, and 13, and therefore claims 1, 4, and 13 would not have been obvious to one of ordinary skill in the art at the time of the invention.

Dependent claims 2, 3, 5-12, and 14-22 are allowable because they further limit allowable parent claims 1, 4, and 13. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571/270-6135. 



/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                                  11/04/21